Citation Nr: 1440370	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  10-44 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a dental condition (loss of a left lower molar) due to in-service trauma, for purposes of establishing eligibility for dental treatment.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from March 1941 to December 1944.  He served in combat during World War II.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was scheduled for a personal hearing before a Veterans Law Judge at the RO in April 2014.  He canceled the hearing and requested that it not be rescheduled.  He submitted additional evidence with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran sustained dental trauma to a left lower molar in service that resulted in removal of the tooth.

2.  The Veteran did not file a claim for treatment for a dental condition within one year of discharge from service in December 1944, and there is no evidence of any other dental trauma resulting from combat wounds or other injury in service or from any circumstance that would qualify him for VA dental treatment for any other teeth under any additional category providing for dental treatment. 



CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of dental trauma to the maxillary anterior teeth for purposes of receiving VA outpatient dental treatment (Class II(a) eligibility) have been met.  38 U.S.C.A. §§ 1154(b), 1712, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.303, 3.381, 4.150, 17.161 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the appellant was provided appropriate notice in a letter dated in October 2009, prior to the rating decision on appeal.  

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the appellant and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate claim).  Thus, VA has satisfied its duty to notify the appellant.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (claimant afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Consequently, no further notice or assistance to the appellant is required to fulfill VA's duty to assist development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2013).  

In the case of a Veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by that combat service satisfactory lay or other evidence of service incurrence or aggravation of an injury or disease, if consistent with the circumstances, conditions, or hardships of combat service, notwithstanding the fact that there is no official record of incurrence or aggravation in service, and shall resolve every reasonable doubt in favor of the Veteran.  Service-connection of an injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2002).  The ordinary meaning of the phrase engaged in combat with the enemy requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  38 U.S.C.A. § 1154(b) (West 2002); VAOGCPREC 12-99 (1999), 65 Fed. Reg. 6,256 (2000).  

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A claim for service connection for a dental condition is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993). 

The Veteran reported that while in combat operations in Bougainville during World War II, he experienced "dental trauma" that resulted in the loss of a left bottom molar.  He did not describe the specific trauma.  His entrance examination dated in January 1941 noted that he was missing lower teeth numbers 15 and 16 on the right and 16 on the left.  During a period of hospitalization following a gunshot wound to an upper extremity in July 1944, it was also noted that left lower tooth number 13 on the Army's dental transposition chart (the equivalent of tooth number 20) was missing.  

A March 2014 treatment letter from T.R.J., DDS, noted that the Veteran was missing teeth numbers 4, 13, 19, 29 and 30.  

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712 (West 2002 & Supp. 2013) ; 38 C.F.R. §§ 3.381, 4.150, 17.161 (2013).

Disability compensation may be provided for certain specified types of service-connected dental disorders (Class I).  38 C.F.R. § 17.161(a) (2013).  There is no time limitation for making application for treatment and no restriction as to the number of repeat episodes of treatment.  The types of dental disorders that may be compensable include irreplaceable missing teeth, and disease or damage to the jaw.  38 C.F.R. § 4.150, Diagnostic Codes 9900-16 (2013).

The Veteran does not contend, and the evidence does not show, that he has suffered from any dental disability that would warrant compensation.  There is no evidence of chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible; loss of the mandible; nonunion or malunion of the mandible; limited motion of the temporomandibular articulation; loss of the ramus; loss of the condyloid process; loss of the hard palate; loss of the maxilla; or malunion or nonunion of the maxilla.  38 C.F.R. § 4.150 , Diagnostic Codes 9900-9912, 9914-9916 (2013).  Missing teeth may be compensable for rating purposes under Diagnostic Code 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  However, the Note immediately following states, "these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  38 C.F.R. § 4.150, Diagnostic Code 9913 (2013).  Therefore, he is ineligible for compensation or Class I treatment for any dental disorder.  

Those Veterans having a service-connected, noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma (Class II(a)) may be authorized any treatment indicated as reasonably necessary for the correction of the service-connected noncompensable condition or disability.  38 C.F.R. § 17.161(c) (2013).  Replaceable missing and broken (fractured) teeth may be considered service connected solely for the purposes of determining entitlement to dental examinations or outpatient dental treatment.  Simington v. West, 11 Vet. App. 41 (1998).  Trauma, as defined for purposes of dental treatment eligibility, connotes damage caused by the application of sudden, external force, brought to bear outside a clinical setting.  For these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's military service.  38 C.F.R. § 3.306(b)(1) (2013); VAOGCPREC 5-97 (1997), 62 Fed. Reg. 15,566 (1997); Nielson v. Shinseki, 607 F.3d 802 (2010) (service trauma in 38 U.S.C. § 1712(a)(1)(C) means an injury or wound produced by an external physical force during the service member's performance of military duties; this definition excludes the intended result of proper medical treatment and psychological stress not the result of malpractice). 

As the record shows that the Veteran served in combat and was wounded in combat, the Board has accepted his lay statements that he experienced some type of "dental trauma" during combat service that resulted in the loss of a left lower molar.  38 U.S.C.A. § 1154(b) (West 2002).  In comparing his entrance examination and subsequent evaluation after his evacuation, the reports document that in 1944 he was missing an additional tooth, which appeared to be a left lower molar.  Therefore, the Board concludes that he is eligible for Class II(a) treatment on the basis of the dental trauma he sustained to what appears to pertain to tooth number 19 in his current dental assessment.  For that type of service-connected dental disorder, he may receive treatment only, not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§3.381, 4.150, 17.161 (2013). 

The Veteran is entitled to Class II(a) eligibility, and therefore may be authorized any treatment indicated as reasonably necessary for the correction of the service-connected noncompensable condition or disability.  38 C.F.R. § 17.161(c) (2013).  The preponderance of the evidence is against a claim for compensable service-connected dental disability and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of dental trauma a left lower molar (tooth 19) for purposes of receiving Class II(a) VA outpatient dental treatment is granted; but entitlement to compensation for a dental disability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


